                      IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF NEBRASKA

JOHN DOE,                                 )                        8:18CV422
                                          )
                       Plaintiff,         )
                                          )
               v.                         )                       JUDGMENT
                                          )
DOUG PETERSON, Attorney General           )
of the State of Nebraska, in his official )
capacity; and JOHN A. BOLDUC,             )
Superintendent of Law Enforcement and )
Public Safety for the Nebraska State      )
Patrol, in his official capacity,         )
                                          )
                       Defendants.        )
                                          )


       Pursuant to the parties’ joint stipulation (Filing 41) and Fed.R.Civ.P. 41(a),

       JUDGMENT IS ENTERED providing that this action, including all claims and
counterclaims stated herein against all parties, is dismissed without prejudice, with each party
to bear its own attorney’s fees and costs.

       DATED this 14th day of November, 2019.

                                            BY THE COURT:

                                            s/ Richard G. Kopf
                                            Senior United States District Judge
